 Case 6:20-cv-00660-JDK Document 29 Filed 01/01/21 Page 1 of 1 PageID #: 334




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION


 LOUIE GOHMERT, TYLER BOWYER, NANCY
 COTTLE, JAKE HOFFMAN, ANTHONY KERN,
 JAMES R. LAMON, SAM MOORHEAD, ROBERT
                                                         Civil Action No. 6:20-cv-00660-JDK
 MONTGOMERY, LORAINE PELLEGRINO, GREG
 SAFSTEN, KELLI WARD and MICHAEL WARD,
           Plaintiffs,
           v.                                                      (Election Matter)
 THE HONORABLE MICHAEL R. PENCE, VICE
 PRESIDENT OF THE UNITED STATES, in his
 official capacity,
           Defendant.

                         O RDE R G RANT ING PL AINT IFFS ’ MO T ION TO
                            FIL E PL AINT IFFS ’ RE PLY B RIEF L AT E
       The Court has before it Plaintiff’s Motion to File Plaintiffs’ Reply Brief Late. Having

reviewed the Motion, the Court finds that the Motion should be GRANTED.

       IT IS HEREBY ORDERED that Plaintiffs shall be permitted to file their Reply to

Defendant’s and Intervenors’ briefs in Opposition by 10:00 a.m., Central Standard Time, January

1, 2021.

       So ORDERED and SIGNED this 1st          day of January, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE
